PER CURIAM.
Mr. King appeals a final judgment of dissolution of marriage which awarded the marital home and its accompanying mortgages to the wife, and which also awarded the wife permanent alimony in the sum of $250.00 per month. From the record, it appears that Mr. King stipulated to the transfer of the marital home to Mrs. King. The only issue which the parties litigated before the trial court was Mrs. King’s claim for permanent alimony. We do not find that the trial court abused its discretion by awarding permanent alimony to the wife under the facts and circumstances presented to the trial court at the time of the final hearing. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
On appeal, Mr. King is unrepresented by counsel and strenuously argues that he is no longer able to pay permanent alimony because he has developed a serious medical condition since the final. hearing and is no longer able to work. These changes in circumstances after the final hearing are not a basis to reverse the trial court’s exercise of discretion at the final hearing, but they may make it appropriate for Mr. King to now seek a modification of the permanent alimony award in the trial court.
Affirmed.
*669SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.